


116 S1474 IS: Afghan Allies Protection Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1474
IN THE SENATE OF THE UNITED STATES

May 15, 2019
Mrs. Shaheen (for herself, Mr. Tillis, Mr. Wicker, Mr. Gardner, Mr. Reed, Mr. Kaine, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To amend the Afghan Allies Protection Act of 2009 to make 4,000 visas available for the Afghan Special Immigrant Visa program, and for other purposes.


1.Short titleThis Act may be cited as the Afghan Allies Protection Act of 2019. 2.Special immigrant visas for Afghan allies (a)In generalSection 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended, in the matter preceding subclause (I), by inserting for the first time after submitting a petition.
(b)Numerical limitationsSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)by striking subparagraph (A) and inserting the following:

(A)Fiscal year 2019
(i)In generalIn addition to any unused balance under subparagraph (F), for fiscal year 2019, not more than 4,000 principal aliens may be granted special immigrant status under this subsection. (ii)Period of employmentFor purposes of this subparagraph, the period of employment referred to in paragraph (2)(A)(ii) shall end not later than December 31, 2021.
(iii)ApplicationFor purposes of this subparagraph, not later than December 31, 2021, a principal alien seeking special immigrant status under this subsection shall submit an application to the Chief of Mission.; (2)by striking subparagraph (C) and inserting the following:

(C)Carry forwardIf the numerical limitation described in subparagraph (A)(i) is not reached for fiscal year 2019, the numerical limitation for each subsequent fiscal year shall be established at a number equal to the difference between— (i)the numerical limitation described in subparagraph (A)(i); and
(ii)the number of principal aliens granted special immigrant status under this subsection during each fiscal year beginning in fiscal year 2019.; (3)in subparagraph (D), by striking notwithstanding the provisions of paragraph (C),; and
(4)in subparagraph (F)— (A)in the subparagraph heading, by striking 2015, 2016, and 2017 and inserting 2015 through 2020;
(B)in clause (i), by striking December 31, 2020 and inserting December 31, 2021;; (C)in clause (ii), by striking December 31, 2020 and inserting December 31, 2021;;
(D)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; (E)in the matter preceding subclause (I), as so redesignated, in the second sentence, by striking For purposes and inserting the following:

(ii)RequirementsFor purposes; (F)in the matter preceding clause (ii), as so designated—
(i)by striking exhausted,, and inserting exhausted,; (ii)by striking 18,500 and inserting 22,500; and
(iii)by striking In addition and inserting the following:  (i)In generalIn addition; and
(G)by adding at the end the following:  (iii)Unused visasAny unused balance under this subparagraph shall be added to the number under subparagraph (A)(i) for use in fiscal year 2019..
(c)Conversion of petitionsSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:  (b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..
3.Special immigrant visa program reporting requirement
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit to the appropriate committees of Congress a report that evaluates the obstacles to effective protection of Afghan and Iraqi allies through the special immigrant visa programs and makes recommendations for improvements in future programs. (b)Matters To be includedThe report under subsection (a) shall include information relating to—
(1)the hiring of locally employed staff and contractors; (2)documenting the identity and employment of locally employed staff and contractors of the United States Government, including the possibility of establishing a central database of employees of the United States Government and its contractors;
(3)the protection and safety of employees of locally employed staff and contractors; (4)means of expediting processing at all stages of the process for applicants, including consideration of reducing required forms;
(5)appropriate staffing levels for expedited processing domestically and abroad; (6)the effect of uncertainty of visa availability on visa processing;
(7)the cost and availability of medical examinations; and (8)means to reduce delays in interagency processing and security checks.
(c)Consultation
(1)In generalIn preparing the report under subsection (a), the Inspector General shall consult with— (A)the Department of State, Bureau of Consular Affairs, Visa Office;
(B)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office; (C)the United States embassy in Kabul, Afghanistan, Consular Section;
(D)the United States embassy in Baghdad, Iraq, Consular Section; (E)the Department of Homeland Security, U.S. Citizenship and Immigration Services;
(F)the Department of Defense; (G)the Federal Bureau of Investigation; and
(H)nongovernmental organizations providing legal aid in the special immigrant visa application process. (2)Consultation with current and former employeesTo the maximum extent practicable, the Inspector General shall consult with current and former employees of the offices described in paragraph (1).
(d)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
(1)the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and (2)the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.

